Original application for a writ of supervisory control. Writ granted August 1, 1901 (see opinion ante, page 501).
On August 3,1901, the court made an addition to the order made herein on August 1, 1901, as follows, to-wit:
*573“The said writ shall be served by the marshal of this court in the same manner as a summons is served in civil cases, and the judge of the district court shall make return to’ this court within ten days from the date of service thereof showing his action in the premises.”
On August 5, 1901, the court made the following order herein:
“The writ heretofore ordered issued and served herein shall be in the following form, to-wit:
In the Supreme Court op the State op Montana.
The State of Montana ex rel. Anaconda Copper Mining Company, and Washoe Copper Company,
Relators,

vs.

The Second Judicial District Court of the State of Montana, in and for the County of Silver Bow, and Honorable William Clancy, the Judge thereof,
Respondents.. .
Writ op Supervisory Control.
The State of Montana to the Second Judicial District Court, and to the Honorable William Clancy, the Judge thereof,

Greeting:

Whereas, it has been made to appear to' us, upon a full consideration of the matters involved in the application of the above-named relators to this court for a writ of supervisory control, that on the 20th day of May, A. D. 1901, you, the said William Clancy, in that certain cause, numbered 8,315, entitled ‘Burdette O’Connor versus Anaconda Copper Mining Company, and Washoe Copper Company,’ then pending before the said court, issued an order for survey, directing the above-named relators to permit an inspection, examination and survey of all and of each and every of the shafts, cross-cuts, levels, stopes, winzes and underground workings in the Anaconda lode mining claim, United States Lot Number 92, the St. Lawrence lode -mining claim, United States Lot Number 64, the Never Sweat *574lode mining claim, United States Lot Number 51, tbe Rob Roy lode mining claim, United States Lot Number 147, the Grant lode mining claim, United States Lot Number 119, tbe Grant Extension, United States 'Lot Number 146, tbe Parrot lode mining claim, United States Lot Number 456, and tbe Cuerpo Bazzo lode mining claim, United States Lot Number 198, in Summit Valley Mining District, Silver Bow County, State of Montana; and also all tbe shafts, cross-cuts, drifts, levels, stopes, winzes and underground workings upon and witbin that certain placer claim commonly known and designated as the ‘Leggat & Poster’ placer mining claim, situated' in tbe aforesaid mining district; also an examination, inspection and survey of all tbe veins and ores exposed in tbe said shafts and ■underground workings, giving to plaintiff in said suit tbe right- to so survey and inspect all of tbe above-named mining claims and workings for a period of forty days, by certain persons designated by him; and further commanding tbe above-named relators to furnish to tbe persons so designated by plaintiff, all means of ingress to and egress from said premises; and,
Whereas, it has been made to appear to1 us that tbe above order of inspection and survey, made as aforesaid, was issued under a mistake of law and will, unless vacated and set aside, work gross and irreparable wrong and injustice to tbe relators, there being no -remedy save by means of a writ of supervisory control,
Now, therefore, the case being exigent, we do command you that immediately upon tbe receipt of this writ, you do annul, vacate and set aside tbe said order of inspection and survey, so granted as aforesaid on tbe said 20th day of May, A. D. 1901; and of this writ and what you have done thereunder make due return witbin ten days after tbe service thereof.
Witness, Honorable Theodore Brantly, Chief Justice of tbe Supreme Court of tbe State of Montana, and tbe Seal of tbe Court, this 5th day of August, A. D. 1901.
Henry G. Rickerts,
[Seal] Clerk.”